Case 6:08-cr-00371-RGJ-PJH Document 134 Filed 11/10/20 Page 1 of 4 PageID #: 523




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION


 UNITED STATES OF AMERICA                    CASE NO. 6:08-CR-00371

 VERSUS                                      JUDGE ROBERT G. JAMES

 SYDIRIL ANTHONY LEWIS                       MAGISTRATE JUDGE HANNA


                                            ORDER

           Before this Court is a Second Motion for Extension of Time filed by defendant, who

 seeks additional time to file a motion for relief pursuant to Rehaif v. United States of

 America, 139 S.Ct. 2191 (2019). [Rec. Doc. 133]. However, the Court finds no extension

 necessary, as Lewis is not entitled to such relief and any motion seeking same would be

 futile.

    I.        Background

           On September 4, 2009, Lewis pleaded guilty to one count of possession with intent

 to distribute cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B), and one

 count of possession of a firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1)

 and 924(a)(2). [Rec. Doc. 39]. On November 30, 2009, the Court sentenced Lewis to 327

 months’ imprisonment and eight years’ supervised release and on December 9, 2009, the

 Court entered a judgment reflecting same. [Rec. Docs. 50, 52].
Case 6:08-cr-00371-RGJ-PJH Document 134 Filed 11/10/20 Page 2 of 4 PageID #: 524




          On March 5, 2020, upon consideration of a Joint Motion Agreeing to Eligibility for

 First Step Act Sentence Reduction [rec. doc. 126], the Court amended its December 9, 2009

 judgment as follows:

          Defendant’s term of imprisonment on Count 1 is REDUCED to 212
          months, Defendant’s term of imprisonment on Count 7 REMAINS 120
          months, and the sentences are to run concurrently thereby resulting in
          a total term of imprisonment of 212 months; Defendant’s term of
          supervised release is REDUCED to six years.

 [Rec. Doc. 128].

          On September 9, 2020, this Court granted defendant’s first request for an

 extension of time to file “whatever motion for relief he [was] contemplating.” [Rec.

 Doc. 130]. On November 5, 2020, defendant filed a second request for extension

 for time to file a motion for relief pursuant to Rehaif v. United States of America,

 139 S.Ct. 2191 (2019). [Rec. Doc. 133].

    II.      Law and Analysis

          Defendant filed the instant motion seeking relief under Rehaif, supra, presumably

 under the impression that Rehaif announced a new rule of law that applies retroactively.

 However, in Rehaif, the Supreme Court merely clarified that, in prosecuting an individual

 under 18 U.S.C. § 922(g) and 18 U.S.C. § 924(a)(2)—which provides that anyone who

 "knowingly violates" § 922(g) can be imprisoned for up to 10 years—the government must

 prove that the defendant knew he violated each of the material elements of § 922(g). Rehaif,

 139 S. Ct. at 2195-96. Thus, Rehaif did not announce a new rule of constitutional law.

                                               2
Case 6:08-cr-00371-RGJ-PJH Document 134 Filed 11/10/20 Page 3 of 4 PageID #: 525




 Rather, Rehaif addressed an interpretation of statutory law. United States v. Hernandez,

 No. 97-CR-60039-01, 2020 U.S. Dist. LEXIS 34510, *12 (W.D. La. Feb. 27, 2020) (citing

 United States v. May, 3:16-CR-127, 2019 U.S. Dist. LEXIS 203817, 2019 WL 6310195,

 at *2 (S.D. Ohio Nov. 25, 2019), report and recommendation adopted, 2019 U.S. Dist.

 LEXIS 217364, 2019 WL 6893546 (S.D. Ohio Dec. 18, 2019) ("Certainly Rehaif embodies

 a new rule of criminal procedure, but it is not a constitutional rule, but rather a rule of

 statutory interpretation."); United States v. Class, 930 F.3d 460, 469 (D.C. Cir. 2019)

 (stating that Rehaif resolved a matter of statutory construction); Littlejohn v. United States,

 2019 U.S. Dist. LEXIS 200980, 2019 WL 6208549, at *2 (W.D. N.C. 2019) ("Rehaif did

 not announce a new rule of constitutional law but rather clarified the requirements of 18

 U.S.C. § 922(g) and 924(a)(2)")).

       Moreover, although the Fifth Circuit has not considered this issue, no language in

 Rehaif suggests that the decision was applicable to cases on collateral review, and this

 Court has previously held that the Supreme Court did not make Rehaif retroactive to cases

 on collateral review. Id. at *13, see also United States v. Benton, No. 3:12-00118, 2020

 U.S. Dist. LEXIS 7342, 2020 WL 132276, (W.D. La. Monroe Division, Jan. 9, 2020).

       Accordingly,

       IT IS ORDERED that defendant’s Second Motion for Extension of Time to seek

 relief under Rehaif is DENIED, as such relief is not available and any motion seeking same

 would be futile.

                                               3
Case 6:08-cr-00371-RGJ-PJH Document 134 Filed 11/10/20 Page 4 of 4 PageID #: 526




       THUS DONE in Chambers on this 10th day of November, 2020.




                                                     Patrick J. Hanna
                                              United States Magistrate Judge




                                          4
